This matter having come before the Court on a petition for certification of the judgment in A-6351-02, and the Court having filed an Order on August 8, 2006, denying certification with language commenting on the Appellate Division’s remand,
And the Court having determined that the entry of that Order was improvident,
And good cause appearing;
*575IT IS ORDERED that the Court’s Order of August 8, 2006, is vacated; and it is further
ORDERED that further consideration of the within matter shall abide the Court’s disposition of A-39-06, State v. Parks, 188 N.J. 355, 907 A.2d 1014 (2006).